Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 1 of 9 Page ID #:626




  1   THE HAHN LEGAL GROUPAPC
      ADRIENNE R. HAHN, SBN 136569
  2   ahahn@hahnlegalgroup.com
      ADAM C. ZAMOST, SBN 305655
  3   azamost@hahnlegalgroup.com
      2361 Rosecrans Avenue, Suite 373
  4   El Segundo, California 90245
      T:(310)706-3400/F:(310)706-3440
  5
      Attorneys for Defendant, Cross-Complainant and Defendant-in-Intervention,
  6   TARGET CORPORATION
  7

  8                        UNITED STATES DISTRICT COURT

  9          CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 10

 11     JASON BEVINGTON, an Individual CASE NO: 5:19-cv-02471 TJH (SPx)
 12                   Plaintiff,                 The Hon. Judge Terry J. Hatter, Jr.
                                                 Magistrate Judge: Sheri Pym_
 13         vs.
 14                                              STIPULATED PROTECTIVE ORDER
        TARGET CORPORATION, a
 15     Corporation; EASTVALE                   [NOTE CHANGES MADE BY THE
        GATEWAY II, LLC, a Limited              COURT TO PARAGRAPHS 1, 3, 4, 10,
 16     Liability Company and DOES 1 TO         11, 14]
        50, Inclusive
 17
                      Defendants.
 18
        AND ALL RELATED CROSS-
 19     ACTIONS
 20

 21   TO: THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 22         IT IS HEREBY STIPULATED AND AGREED, by the undersigned
 23   attorneys for the respective parties, that with regard to material disclosed in the
 24   course of the above-captioned lawsuit (“Lawsuit”) which constitute or contain trade
 25   secrets or other confidential research, development, or commercial information of
 26   the parties (“Confidential Material”), the following procedures shall govern:
 27   ///
 28

                                    STIPULATED PROTECTIVE ORDER
                                              Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 2 of 9 Page ID #:627




                                                1         1.     Discovery in this action is likely to involve production of confidential,
                                                2   proprietary, or private information for which special protection from public
                                                3   disclosure and from use for any purpose other than prosecuting this litigation may
                                                4   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                5   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                6   Order does not confer blanket protections on all disclosures or responses to
                                                7   discovery and that the protection it affords from public disclosure and use extends
                                               8    only to the limited information or items that are entitled to confidential treatment
                                                9   under the applicable legal principles. The parties further acknowledge, as set forth
                                               10   in Section 9, below, that this Stipulated Protective Order does not entitle them to file
                                               11   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                    that must be followed and the standards that will be applied when a party seeks
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13   permission from the court to file material under seal.
                                               14         This action is likely to involve trade secrets, customer and pricing lists and
                                               15   other valuable research, development, commercial, financial, technical and/or
                                               16   proprietary information for which special protection from public disclosure and from
                                               17   use for any purpose other than prosecution of this action is warranted. Such
                                               18   confidential and proprietary materials and information consist of, among other
                                               19   things, confidential business or financial information, information regarding
                                              20    confidential business practices, or other confidential research, development, or
                                               21   commercial information (including information implicating privacy rights of third
                                              22    parties), information otherwise generally unavailable to the public, or which may be
                                              23    privileged or otherwise protected from disclosure under state or federal statutes,
                                              24    court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                               25   information, to facilitate the prompt resolution of disputes over confidentiality of
                                              26    discovery materials, to adequately protect information the parties are entitled to keep
                                               27   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                              28

                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                               2
                                              Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 3 of 9 Page ID #:628




                                                1   such material in preparation for and in the conduct of trial, to address their handling
                                                2   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                3   information is justified in this matter. It is the intent of the parties that information
                                                4   will not be designated as confidential for tactical reasons and that nothing be so
                                                5   designated without a good faith belief that it has been maintained in a confidential,
                                                6   non-public manner, and there is good cause why it should not be part of the public
                                                7   record of this case.
                                               8          This Order is meant to encompass all forms of disclosure which may contain
                                                9   Confidential Material, including any document, pleading, motion, exhibit,
                                               10   declaration, affidavit, deposition transcript, inspection and all other tangible items
                                               11   (electronic media, photographs, videocassettes, etc.).
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                          2.     The parties may designate any Confidential Material produced or filed
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13   in this Lawsuit as confidential and subject to the terms of this Order by marking such
                                               14   materials “Confidential.” If any material has multiple pages, this designation need
                                               15   only be placed on the first page of such material. Any material designated as
                                               16   “Confidential” shall not be disclosed to any person or entity, except to the parties,
                                               17   counsel in this Lawsuit, and the Court.
                                               18         3.     Any material designated as confidential pursuant to paragraph 2 above
                                               19   shall be used solely for the purposes of this Lawsuit and for no other purpose. Any
                                              20    use of Confidential Material at trial shall be governed by the orders of the trial judge.
                                               21   This Order does not govern the use of Confidential Material at trial.
                                              22          4.     Prior to disclosure of any Confidential Material, each person to whom
                                              23    disclosure is to be made shall execute a written “Confidentiality Agreement” (in the
                                              24    form attached to the Stipulation filed at docket item no. 21) consenting to be bound
                                               25   by the terms of this Order. The parties, counsel for the respective parties (including
                                              26    legal assistants and other personnel) and the Court are deemed to be bound by this
                                               27   Order and are not required to execute a Confidentiality Agreement.
                                              28

                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                               3
                                              Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 4 of 9 Page ID #:629




                                                1         5.     Only counsel of record in this Lawsuit shall be permitted to disseminate
                                                2   Confidential Material. Upon dissemination of any Confidential Material, each non-
                                                3   designating counsel of record in this Lawsuit shall maintain a written record as to:
                                                4   (1) the identity of any person given Confidential Material, and (2) the identity of the
                                                5   Confidential Material so disseminated (such as by “Bates stamp” number). Such
                                                6   record shall be made available to the designating party upon request.
                                                7         6.     If additional persons become parties to this Lawsuit, they shall not have
                                               8    access to any Confidential Material until they execute and file with the Court their
                                                9   written agreement to be bound by the terms of this Order.
                                               10         7.     In the event that any question is asked at a deposition that calls for the
                                               11   disclosure of Confidential Material, the witness shall answer such question (unless
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                    otherwise instructed not to do so on grounds of privilege) provided that the only
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13   persons in attendance at the deposition are persons who are qualified to receive such
                                               14   information pursuant this Order. Deposition testimony may be designated as
                                               15   confidential following the testimony having been given provided that: (1) such
                                               16   testimony is identified and designated on the record at the deposition, or (2) non-
                                               17   designating counsel is notified of the designation in writing within thirty days after
                                               18   receipt by the designating party of the respective deposition transcript. All deposition
                                               19   transcripts in their entirety shall be treated in the interim as “Confidential” pursuant
                                              20    to paragraph 2 above. When Confidential Material is incorporated in a deposition
                                               21   transcript, the party designating such information confidential shall make
                                              22    arrangements with the court reporter not to disclose any information except in
                                              23    accordance with the terms of this Order.
                                              24          8.     If a deponent refuses to execute a Confidentiality Agreement,
                                               25   disclosure of Confidential Material during the deposition shall not constitute a
                                              26    waiver of confidentiality. Under such circumstances, the witness shall sign the
                                               27

                                              28

                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                               4
                                              Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 5 of 9 Page ID #:630




                                                1   original deposition transcript in the presence of the court reporter and no copy of the
                                                2   transcript or exhibits shall be given to the deponent.
                                                3         9.     With respect to any communications to the Court, including any
                                                4   pleadings, motions or other papers, all documents containing Confidential Material
                                                5   shall be accompanied by an application, pursuant to Local Rule 79-5.1, to file the
                                                6   papers – or the confidential portion thereof – under seal, and shall be communicated
                                                7   to the Court in a sealed envelope or other appropriate sealed container on which shall
                                               8    be written the caption of this Lawsuit, an indication of the nature of the contents of
                                                9   the sealed envelope or container, and the words “CONFIDENTIAL
                                               10   INFORMATION SUBJECT TO PROTECTIVE ORDER.” All communications
                                               11   shall indicate clearly which portions are designated to be “Confidential.”
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                          10.    If a non-designating party is subpoenaed or ordered to produce
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13   Confidential Material by another court or administrative agency, such party shall
                                               14   promptly notify the designating party of the pending subpoena or order and shall not
                                               15   produce any Confidential Material until the designating party has had reasonable
                                               16   time to object or otherwise take appropriate steps to protect such Confidential
                                               17   Material.   Nothing in these provisions should be construed as authorizing or
                                               18   encouraging a party in this action to disobey a lawful directive from another court.
                                               19         11.    If a party believes that any Confidential Material does not contain
                                              20    confidential information, it may contest the applicability of this Order to such
                                               21   information by notifying the designating party's counsel in writing and identifying
                                              22    the information contested. The parties shall have thirty days after such notice to meet
                                              23    and confer and attempt to resolve the issue. If the dispute is not resolved within such
                                              24    period, the party seeking the protection shall have thirty days in which to make a
                                               25   motion for a protective order with respect to contested information, in compliance
                                              26    with Local Rule 37. Information that is subject to a dispute as to whether it is
                                               27

                                              28

                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                              5
                                              Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 6 of 9 Page ID #:631




                                                1   properly designated shall be treated as designated in accordance with the provisions
                                                2   of this Order until the Court issues a ruling.
                                                3         12.    Inadvertent failure to designate any material “Confidential” shall not
                                                4   constitute a waiver of an otherwise valid claim of confidentiality pursuant to this
                                                5   Order, so long as a claim of confidentiality is asserted within fifteen days after
                                                6   discovery of the inadvertent failure. At such time, arrangements shall be made by
                                                7   the parties to designate the material “Confidential” in accordance with this Order.
                                               8          13.    This Order shall be without prejudice to the right of any party to oppose
                                                9   production of any information or object to its admissibility into evidence.
                                               10         14.    When any counsel of record in this Lawsuit or any attorney who has
                                               11   executed a Confidentiality Agreement becomes aware of any violation of this Order,
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                    or of facts constituting good cause to believe that a violation of this Order may have
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13   occurred, such attorney shall report that there may have been a violation of this Order
                                               14   to all counsel of record.
                                               15         15.    Within thirty days after the termination of this Lawsuit (whether by
                                               16   dismissal or final judgment), all Confidential Material (including all copies) shall be
                                               17   returned to counsel for the designating party. In addition, counsel returning such
                                               18   material shall execute an affidavit verifying that all Confidential Material produced
                                               19   to such counsel and any subsequently made copies are being returned in their entirety
                                              20    pursuant to the terms of this order. Such a representation fully contemplates that
                                               21   returning counsel has: (1) contacted all persons to whom that counsel disseminated
                                              22    Confidential Material, and (2) confirmed that all such material has been returned to
                                              23    disseminating counsel.
                                              24          16.    After the termination of this Lawsuit, the provisions of this Order shall
                                               25   continue to be binding and this Court shall retain jurisdiction over the parties and
                                              26    any other person who has access to documents and information produced pursuant
                                               27   to this Order for the sole purpose of enforcement of its provisions.
                                              28

                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                               6
                                              Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 7 of 9 Page ID #:632




                                                1   IT IS SO STIPULATED:
                                                2

                                                3   DATED: January 18, 2021             CARPENTER, ZUCKERMAN &
                                                                                        ROWLEY, LLP
                                                4

                                                5
                                                                                  By:   /s/Sark Ohanian
                                                6
                                                                                        SARK OHANIAN,
                                                7                                       Attorneys for Plaintiff JASON
                                                                                        BEVINGTON
                                               8

                                                9   DATED: January 18, 2021             THE HAHN LEGAL GROUPAPC
                                               10

                                               11
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                                                  By:   __________________________________
                                               12
    THE HAHN LEGAL GROUP APC
    2361 Rosecrans Avenue, Suite 373




                                                                                        ADRIENNE R. HAHN,
        El Segundo, California 90245




                                               13                                       Attorneys for Defendant, Cross-
                                                                                        Complainant, and Complainant-In-
                                               14
                                                                                        Intervention,
                                               15                                       TARGET CORPORATION
                                               16
                                                    DATED: January 18, 2021             GOLDMAN, MAGDALIN & KRIKES,
                                               17                                       LLP
                                               18

                                               19

                                              20
                                                                                  By:    /s/ Jeffrey Soll
                                               21                                       JEFFREY M. SOLL,
                                              22                                        Attorneys for Plaintiff-In-Intervention,
                                                                                        SWIFT TRANSPORTATION CO., INC.
                                              23

                                              24

                                               25

                                              26

                                               27

                                              28

                                                                              STIPULATED PROTECTIVE ORDER
                                                                                          7
                                              Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 8 of 9 Page ID #:633




                                                1   IT IS ORDERED:
                                                2

                                                3
                                                    Dated: January 21, 2021       By:   ____________________________________
                                                4                                       FEDERAL MAGISTRATE JUDGE
                                                5

                                                6

                                                7

                                               8

                                                9

                                               10

                                               11
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13

                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                              20

                                               21

                                              22

                                              23

                                              24

                                               25

                                              26

                                               27

                                              28

                                                                              STIPULATED PROTECTIVE ORDER
                                                                                          8
Case 5:19-cv-02471-TJH-SP Document 22 Filed 01/21/21 Page 9 of 9 Page ID #:634




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
